Filed 6/21/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 98







Robert Lee Johnson, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







Nos. 20110041 & 20110042







Appeal from the District Court of Stutsman County, Southeast Judicial District, the Honorable Richard W. Grosz, Judge.



AFFIRMED.



Per Curiam.



Benjamin C. Pulkrabek, 402 1st St. NW, Mandan, ND 58554-3118, for petitioner and appellant.



Frederick R. Fremgen, State’s Attorney, 511 2nd Ave. SE, Jamestown, ND 58401, for respondent and appellee.

Johnson v. State

Nos. 20110041 & 20110042



Per Curiam.

[¶1]	
Robert Lee Johnson appealed a district court judgment summarily dismissing his application for post-conviction relief.  On appeal, Johnson argues that insufficient evidence supported the jury verdict finding him criminally responsible.  He also argues his direct-appeal and first-application counsel provided ineffective assistance.  We affirm under N.D.R.App.P. 35.1(a)(6).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom